Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made by and among _________,
an individual residing at _______________________ (the “Purchaser”), on the one
hand, and MCB Network Corp., a Texas corporation (the “Seller”), on the other
hand, and is effective as of the date on which it is executed by all of the
parties hereto.

 

RECITALS

 

WHEREAS, the Purchaser owns a promissory note in the principal amount of $_____
of the Seller (the “Note”); and

 

WHEREAS, the Seller owns certain shares of Common Stock of Uplift Nutrition,
Inc., a Nevada corporation (the “Company”); and

 

WHEREAS, the Purchaser desires to purchase from the Seller, and the Seller
desires to sell to the Purchaser, ______ shares of Common Stock of the Company
(the “Shares”), upon the terms and subject to the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

  1. Purchase and Sale of Shares.

 

(a)           Purchase and Sale. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing (as defined below), the Seller shall
sell, convey, transfer, assign and deliver to the Purchaser the Shares, free and
clear of any and all liens, security interests and other encumbrances
(“Encumbrances”).

 

(b)           Purchase Price. The purchase price (“Purchase Price”) for the
Shares is the Note. The Purchaser shall receive the Shares in exchange for the
Note no later than three (3) business days after the date of the Closing.
Purchaser shall deliver the cancelled Note to the Seller no later than three (3)
business days after it receives the Shares from the Seller.

 

2.            Closing. The closing of the purchase and sale of the Shares
contemplated by this Agreement (the “Closing”) shall occur, and the purchase and
sale shall be effective, automatically and without any further action by any
party, at 9 a.m., New York City time, on February 2, 2016.

 

 1 

 

 

3.            Seller’s Representations. The Seller hereby represents and
warrants to the Company that the statements contained in this Section 3 are
correct and complete as of the date of Seller’s execution hereof and as of the
date of the Closing.

 

(a)           Authorization. This Agreement has been duly executed and delivered
by the Seller and constitutes a valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms.

 

(b)           Ownership of Shares.

 

(i)           The Seller has good and marketable title to, and owns of record
and beneficially, the Shares, free and clear of any and all Encumbrances, and
has full right, power and authority to sell, transfer and deliver the Shares to
the Company as contemplated hereby.

 

(ii)          The Seller is not a party to any agreement with respect to the
Shares or any portion thereof, including any agreement that could grant a proxy
or other right to any person or require the Seller to sell, transfer, or
otherwise dispose of the Shares or any portion thereof other than pursuant to
this Agreement.

 

(c)           Access to Information. The Seller has reviewed and evaluated all
information necessary to assess the merits and risks of the transactions
contemplated by this Agreement and has had answered to its satisfaction any and
all questions regarding such information.

 

4.            Purchaser’s Representations. The Purchaser represents and warrants
to the Seller that the statements contained in this Section 4 are correct and
complete as of the date of the Purchaser’s execution hereof and as of the date
of the Closing. The Purchaser has the requisite power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby and to perform all of its obligations contained herein. The execution and
delivery of this Agreement by the Purchaser and the consummation of the
transactions contemplated hereby have been duly and validly authorized. This
Agreement has been duly executed and delivered by the Purchaser and constitutes
a valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms.

 

5.            Further Assurances. Subject to the terms and conditions provided
herein, at any time from and after the Closing, at the request of the Purchaser
or the Seller and without further consideration, the requested party shall
promptly execute and deliver such further agreements, instruments, certificates
and documents and perform such other actions as the requesting party may
reasonably request in order to fully consummate the transactions contemplated
hereby and carry out the purposes and intent of this Agreement and any
agreements, instruments, certificates and documents delivered hereby.

 

6.           Release and Indemnification. Effective as of the Closing, the
parties under this Agreement are subject to the terms contained in this Section
6.

 

(a)           The Buyer, on behalf of the Buyer and its heirs, administrators,
executors, representatives, beneficiaries, affiliates, successors-in-interest,
agents and assigns (the “Releasing Parties”), hereby remises, releases and
forever discharges the Seller and its representatives, officers, directors,
successors-in-interest, agents and assigns (the “Released Parties”), of and from
all debts, demands, actions, causes of action, suits, accounts, covenants,
contracts, agreements, damages, and any and all claims, demands and liabilities
whatsoever of every name and nature, both in law and in equity, against any or
all of the Released Parties, which any or all of the Releasing Parties has, have
or ever had, whether known or unknown, from the beginning of the world until the
date hereof; provided, however, that the release contained in this Section 6
shall not preclude the Buyer from enforcing this Agreement against the Seller.

 

 2 

 

 

 

(b)           The Seller and Purchaser hereby agree to be bound by
representations, warranties and covenants contained in certain indemnification
and release agreement of even date herewith annexed as Exhibit A of this
Agreement.

 

  7. Miscellaneous.

 

(a)           Survival. The representations, warranties and covenants contained
in this Agreement shall survive and continue in full force and effect
indefinitely following the Closing.

 

(b)           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made by
delivery in person, by a nationally recognized overnight courier service, by
electronic mail or registered or certified mail (postage prepaid, return receipt
requested) to the respective parties hereto at the address set forth above (or
at such other address for a party as shall be specified in a notice given in
accordance with this Section 7(b)).

 

(c)           Governing Law; Venue; Service. This Agreement shall be governed by
the laws of the State of New York, without giving effect to any choice or
conflict of law provision or rule. Each of the parties irrevocably consents to
the service of any and all process in any action arising out of or relating to
this Agreement by registered or certified mail, return receipt requested. All
actions brought against the parties arising out of or relating to this
Agreement, or any obligations hereunder, shall be brought in any state or
federal court of competent jurisdiction in New York, New York.

 

(d)           Entire Agreement; Amendments and Waivers. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior written, and prior or contemporaneous
oral, agreements and understandings between the parties with respect to such
subject matter. This Agreement may be amended, modified or supplemented only by
a written mutual agreement executed and delivered by the parties hereto.

 

(e)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed, shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument binding
upon all of the parties. For purposes of this Agreement, facsimile signatures
(including in .pdf, .jpg or other electronic format) shall be deemed originals.

 

(f)           Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
then to the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.

 

 3 

 

 

(g)           Fees and Expenses. Each party shall be responsible for its own
costs, fees and expenses incurred in connection with the preparation,
negotiation, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby.

 

(h)           No Tax or Legal Advice. Each party under this Agreement
acknowledges and agrees that neither the other party nor any of its
representatives has provided any tax or legal advice to it with respect to the
transactions contemplated by this Agreement and that each party has had the
opportunity to consult its own lawyer and tax advisor regarding the legal and
tax consequences of the transaction.

 

(i)           Specific Performance. The parties agree that if any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached, irreparable damage may occur, no adequate
remedy at law may exist and damages may be difficult to determine, and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or in equity.

 

(j)           No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and nothing herein express or implied shall give
or be construed to give to any other person any legal or equitable rights
hereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  MCB Network Corp.         By:       Name:     Title:         By:       Name:

 

 4 

 

 

Exhibit A

 

Release Agreement

 

 

 5

